United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 10-2564
                                ___________

Kenny Halfacre,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the Eastern
                                       * District of Arkansas.
Larry Norris, Director, Arkansas       *
Department of Correction; Larry May, * [UNPUBLISHED]
Assistant Director, Arkansas           *
Department of Correction;              *
Ronald Dobbs, Assistant Director,      *
Arkansas Department of Correction;     *
Mark Cashion, Warden, Delta Regional *
Unit, ADC; Grant Harris, Warden,       *
Varner Unit, ADC; Michael E. Burns, *
Sgt., Delta Regional Unit, ADC,        *
                                       *
             Appellees.                *
                                  ___________

                           Submitted: November 12, 2010
                              Filed: November 17, 2010
                               ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
       Kenny Halfacre appeals the district court’s1 adverse grant of summary judgment
in his civil rights action. After carefully reviewing the record de novo, see Johnson
v. Hamilton, 452 F.3d 967, 971 (8th Cir. 2006) (standard of review), we agree with
the district court that summary judgment was appropriate because there was no
evidence that defendants violated Halfacre’s due process or equal protection rights,
or retaliated against him. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.

                                        -2-